Citation Nr: 1713377	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  15-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to restoration of the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for Raynaud's Syndrome. 

3.  Entitlement to service connection for a neck disorder. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for gastroesophageal reflux disease (GERD). 

5.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for pes planus (originally claimed as flat feet with swelling). 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back strain.

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for migraines. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 2001 to July 2002.  She also had active duty service with the Indiana Army National Guard from February 2004 to April 2005. 

These matters originally came before the Board of Veterans' Appeals (Board) on appeal, in part, from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By that rating action, the RO severed service connection for PTSD.  The Veteran appealed this rating action to the Board. 

The Board notes that by an October 2012 rating action, the RO continued 10 percent ratings assigned to the service-connected right and left knee patellofemoral dysfunction with degenerative arthritis and denied entitlement to a total disability rating based on individual unemployabiltiy due to service-connected disabilities (TDIU).  In September 2013, VA received the Veteran's Notice of Disagreement (NOD) with the RO's continuation of 10 percent ratings assigned to the right and left knee disabilities and denial of a TDIU rating.  In August 2014, the RO issued a Statement of the Case (SOC) addressing the increased rating claims and denial of a TDIU rating.  There is, however, no correspondence from the Veteran or her attorney received within 60 days of notice of the August 2014 Statement of the Case that can be construed as a substantive appeal and a VA Form 9 was not received by VA.  See 38 C.F.R. § 20.302 (2016) ("a Substantive Appeal must be filed within 60 days from the date that the agency of jurisdiction mails the Statement of the Case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination, whichever period ends later").  Accordingly, the Board finds that the above-cited increased rating and TDIU issues are not on appeal. 

Regarding issues number two (2) through seven (7), in a January 2015 rating action, the RO denied service connection for Raynaud's syndrome and a neck disorder.  The RO also determined that new and material evidence had not been received to reopen previously denied claims for service connection for GERD; pes planus; low back strain; and, migraines.  In a letter issued that same month, the RO informed the Veteran of its decision.  In June 2015, VA received the NOD, wherein he contested the RO's denial of these issues.  (See VA Form 21-0958, Notice of Disagreement, received by VA in June 2015).  The RO has not issued a SOC addressing these matters.  Therefore, the Board directs that the RO issue a SOC, as directed in the Remand below, in accordance with 38 C.F.R. §§ 19.26, 19.29 (2016) and Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, the Board accepts limited jurisdiction over these issues for the sole purpose of remanding them to the RO for it to issue a SOC along with information about the process for perfecting an appeal, if the Veteran so desires.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on her part.



REMAND

The Board finds that another remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim as to whether restoration of the award of service connection for PTSD is warranted; specifically, to obtain outstanding Social Security Administration (SSA) records.  In addition, and, as noted in the Introduction, a remand is also required to have the RO issue a SOC that addresses the service connection and new and material evidence claims, listed as issues two (2) through seven (7) on the title page.  The Board will discuss each reason for remand below.

i. SSA records

A review of the Veteran's Veterans Benefits Management System (VBMS) electronic record reflects that she applied for SSA disability benefits.   (See July 2012 reports, authored by S. B., LSW and CE-C, D. C. for submission to the SSA).  Neither the Veteran's VBMS nor her Virtual VA electronic records indicate that any SSA records have been obtained.  VA has a duty to obtain all relevant records in the custody of a Federal agency, and such efforts must continue until the records are obtained, or until it can be certified that they are not available. 38 C.F.R. § 3.159(c)(2) (2016).  As these records might contain evidence of a current diagnosis of an acquired psychiatric disorder, to include PTSD, that is etiologically related to, or had its onset during, military service, they are potentially relevant to the severance claim on appeal and a remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, appropriate steps must be taken to obtain copies of any decision or determination with respect to the Veteran's SSA benefits, as well as copies of all supporting documentation.

ii. Manlincon Concerns

By a January 2015 action, the RO denied service connection for Raynaud's syndrome and a neck disorder.  The RO determined that new and material evidence had not been received to reopen previously denied claims for service connection for GERD; pes planus; low back strain; and, migraines.  In a letter issued that same month, the RO informed the Veteran of its decision.  In June 2015, VA received the Veteran's NOD, wherein he contested the RO's denial of these issues.  (See VA Form 21-0958, Notice of Disagreement, received by VA in June 2015).  The RO has not issued a SOC addressing these matters.  Therefore, the Board directs that the RO issue a SOC in accordance with 38 C.F.R. §§ 19.26, 19.29 and Manlincon, supra, as outlined below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request complete copies of any decision or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation.  If such records do not exist or are otherwise not available, such must be certified in writing and associated with the Veteran's VBMS electronic record. 
   
2.  Issue a SOC with respect to the January 2015 rating decision as to issues of entitlement to service connection for Raynaud's Syndrome and neck disorder and whether new and material evidence has been received to reopen previously denied claims for service connection for GERD; pes planus; migraines; and low back strain.  Notify the Veteran that to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue(s) to the Board for appellate review.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to restoration of the award of service connection for PTSD on appeal.  

If the benefit sought on appeal remains denied, the Veteran and her attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The appeal should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

